DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2009/0027612, “Tomita”) in view of Hayashi et al. (US 2003/0118922, “Hayashi”). 
Regarding claim 1, Tomita teaches a display device having a substrate layer (Fig. 3(a), support 21, [0058]) a light shielding or black matrix layer arranged in what may be considered a “grid-like” fashion (i.e., regularly spaced, see Fig.3 (a), layers 22, [0058]), a patterned optically anisotropic layer (corresponding to the translucent resin layer) that is formed between the substrate and the black matrix layer and arranged in a regularly spaced pattern corresponding to the overlying color filters (see Fig. 3(a), [0058]), and translucent color filter layers over the resin layer and under or between the black matrix layers (see Fig. 3(a), layers RGB, 23, [0058]). Additionally, Tomita teaches that the width of the black matrix layer may be smaller than that of the first translucent resin layer (see Fig. 3(a)). 
    PNG
    media_image1.png
    390
    588
    media_image1.png
    Greyscale
	While Tomita teaches that the thickness of the anisotropic layer may be from 0.1 to 20 micrometers ([0066]), Tomita fails to specifically teach that the thickness of the first translucent resin layer is smaller than the thickness of the translucent coloring layer. In the same field of endeavor of liquid crystal display devices (e.g., [0002]), Hayashi teaches a color filter layer wherein the thickness of the color layer is usually set to between 0.5 to 2.5 micrometers ([0208], [0209]). It therefore would have been obvious to have adjusted the thickness of the color filters to within the range of from 0.5 to 2.5 micrometers in order to adjust the color filters for optimal color and sufficient thickness to achieve color conversion ([0208] – [0210]). Such a thickness would read on the limitation that the thickness of the corresponding translucent layer is smaller than that of the coloring layer. Additionally, the Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 2, Tomita additionally teaches that the first translucent resin layer may be between the coloring layer and the substrate at boundaries of the coloring regions (see, e.g., Fig. 3(a)). 
Regarding claim 3, Tomita additionally teaches that the support or substrate may be made of glass ([0058], Fig. 3(a), layer 21).
Regarding claim 4, Tomita additionally teaches the inclusion of an additional translucent resin layer that may be formed over the light shielding layer and the coloring layers such that the light shielding layer and the coloring layer are sandwiched by the support and the additional resin layer (e.g., Fig. 3(a), layer 35, [0049], cellulose acetate film). 

Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable Tomita in view of Hayashi, as applied to claim 1, above, and further in view of Chou (US 2008/0090058, “Chou”).
Regarding claim 5, while modified Tomita does not specifically teach that the sum of the thicknesses of the first translucent layer and the light shielding layer is greater than the thickness of the color filter layer, in the same field of endeavor of color filters for use in display devices (e.g., [0041]), Chou teaches that light shielding areas may be taller than the corresponding color regions in order to establish banks in which to deposit the color areas in order to more efficiently deposit the color regions during manufacture (see [0041], Fig. 2). Therefore, it would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the black matrix areas, or light shielding areas, to be taller than the corresponding color regions in order to more efficiently deposit the color regions during manufacture (see [0041], Fig. 2). 
Regarding claim 6, Tomita fails to teach that the light shielding layer is thicker than the color filter layer. In the same field of endeavor of color filters for use in display devices (e.g., [0041]), Chou teaches a method of forming a color filter layer by depositing color filter material into banks between light shielding material (see, e.g., Fig. 7-9, [0041]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have provided thicker light shielding material between the color filter areas, such as is done in the color-filter forming process of Chou, in order to successfully create a color filter that reduces defects ([0040] – [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782